The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 16, 2014

                                     No. 04-14-00034-CR

                                     David RODRIGUEZ,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8655
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER
       Appellant’s brief was due June 16, 2014. Appellant has filed a motion requesting a sixty
day extension of time to file the brief.

        We grant the motion and order appellant to file the brief by August 12, 2014. However,
appellant is advised that the court will not grant any further extensions of time absent a motion
that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the court
of the efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court